Title: To George Washington from Thomas Jefferson, 7 August 1791
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Aug. 7. 1791.

Th: Jefferson has the honour to send for the President’s perusal, his letters to Govr Sinclair & Judge Symmes: as also letters received from the postmaster at Richmond on the subject of the two cross posts. he has gone further as to that towards the South Western territory, than Th: J.’s letter authorized, as he only submitted it to his enquiry & consideration whether a post along that rout could maintain itself. he has advertized it as if decided on. however there is doubtless time enough to correct the rout, if it be not what the President would wish.
